EXHIBIT 10.3




AGREEMENT AND GENERAL RELEASE




Kimco Realty Corporation, having offices at 1777 North California Boulevard,
Suite 330, Walnut Creek, CA 94596, (“Kimco”) and Jerald Friedman, residing at
603 N. Walden Drive, Beverly Hills, CA  90210, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as  “Employee”), agree that:




1.

Last Day of Employment. Employee’s last day of employment with Kimco is December
31, 2008.  The period between Employee’s execution of this Agreement and his
last day of employment shall be referred to as the “continued employment
period”.




2.

Consideration. If Employee: (i) executes and delivers a copy of this Agreement
to Kimco and does not revoke his acceptance of this Agreement during the seven
(7) calendar day revocation period as described in Paragraph 12 below (the
“revocation period”); (ii) executes and delivers the Supplemental Release
attached hereto as Exhibit A to Kimco following the expiration of the continued
employment period and does not revoke his acceptance of the Supplemental Release
during the seven (7) calendar day supplemental revocation period as described in
Paragraph 10 of the Supplemental Release (the “supplemental revocation period”);
and, (iii) performs his job functions in a satisfactory manner during the
continued employment period, Kimco agrees:




a.

to pay Mr. Friedman $625,000.00 less lawful deductions, which is equal to
fifteen (15) months of his usual base salary.  Said amount shall be paid to Mr.
Friedman over the course of fifteen (15) months in equal weekly installments,
less lawful deductions, on days and in a manner that correspond to Kimco's usual
payroll practices (“severance period”), with the first payment being made on the
first scheduled pay period following the expiration of the continued employment
period;




b.

if Mr. Friedman makes a timely and proper election to continue medical coverage
under Kimco’s group medical and dental plans in accordance with the continuation
requirements of COBRA, Kimco will pay premiums for Mr. Friedman under Kimco’s
group medical plan for the period ending on the earlier of March 31, 2010 or the
date upon which Mr. Friedman becomes eligible for group health coverage under
another employer’s plan.  At the end of such period Mr. Friedman may continue
group medical and dental coverage under COBRA at his own expense for the
remainder of the COBRA period.  In the event Employee becomes eligible for
coverage in another employer’s plan, he promptly will apply for participation
and, once enrolled, he will so notify Kimco so that it may cease making COBRA
payments on his behalf; and,




c.

to fully vest and make exercisable all stock options (the “Options”) granted to
Employee pursuant to the 1998 Equity Participation Plan of Kimco Realty
Corporation, as amended (the “Plan”), and the Employee’s respective stock option
agreements entered into thereunder (the “Option Agreements”).   For the
avoidance of doubt, the parties acknowledge and agree that Employee’s
termination of employment is a “Retirement” for purposes of the Plan and,
accordingly, that each Option shall remain outstanding and exercisable until the
earlier of (i) the date the Employee engages in any activity in competition with
Kimco, or which is inimical, contrary or harmful to the interests of Kimco, or
(ii) the expiration of the original 10-year term set forth in the applicable
Option Agreement.  For purposes of this Section, “activity in competition with
Kimco” shall not include the following: pursuing developments that Kimco has
rejected such as Southpointe, Georgia or Scottsdale Pavillions, Arizona;
pursuing developments in the United States that are with developers not
previously partners of Kimco; providing consulting services with current
partners of Kimco; or, pursuing to purchase existing shopping centers that are
being marketed to the public.




3.

No Consideration Absent Execution of This Agreement.  Employee understands and
agrees that he would not receive the monies and/or benefits specified in
Paragraph 2 above, except for his execution of this Agreement and the
Supplemental Release and the fulfillment of the promises contained herein.
 Moreover, nothing herein shall limit coverage of Mr. Friedman under Kimco’s
Directors and Officers liability insurance for his activities conducted within
the scope of his employment during his term of employment with Kimco.




--------------------------------------------------------------------------------




4.

General Release of Claims.  In consideration of the commitments made in this
Agreement, Employee hereby irrevocably and unconditionally, knowingly, and
voluntarily releases, acquits, and forever discharges Kimco, its owners,
affiliates, subsidiaries, divisions, insurers, reinsurers, attorneys, successors
and assigns and the current and former employees, officers, directors and agents
thereof, and their employee benefit plans and programs and their administrators
and fiduciaries (collectively referred to throughout the remainder of this
Agreement as “Employer”), from each and every cause of action or claim,
liability, expense, fee and cost, including attorneys’ fees and costs, which
Employee ever had or now has, whether known or unknown, asserted or unasserted,
which Employee has or may have against Employer as of the date of execution of
this Agreement, relating to or arising out of Plaintiff’s employment with and
separation from the Company, or any affiliate thereof, including but not limited
to, any alleged violation of:  




·

Title VII of the Civil Rights Act of 1964, as amended;




·

The Civil Rights Act of 1991;




·

Sections 1981 through 1988 of Title 42 of the United States Code, as amended




·

The Employee Retirement Income Security Act of 1974, as amended;




·

The Immigration Reform and Control Act, as amended;




·

The Americans with Disabilities Act of 1990, as amended;




·

The Age Discrimination in Employment Act (“ADEA”);




·

The Family and Medical Leave Act, as amended;




·

The Worker Adjustment and Retraining Notification Act, as amended;




·

The Occupational Safety and Health Act, as amended, or the California
Occupational Safety and Health Act, as amended;




·

The California Fair Employment and Housing Act, as amended;




·

The Sarbanes-Oxley Act of 2002;




·

Any other federal, state or local law, regulation or ordinance which may
lawfully be released;




·

Any public policy, contract, tort, or common law; or




·

Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.




·

Any other federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance;




·

Any benefit, payroll or other plan, policy or program;




·

Any public policy, contract, tort, third-party beneficiary, retaliation or
common law claim; or




·

Any claim for costs, fees, or other expenses, including attorneys’ fees.




2




--------------------------------------------------------------------------------




Likewise, Kimco knowingly and voluntarily releases and forever discharges Mr.
Friedman of and from any and all claims arising from or relating to his
employment as of the date of execution of this Agreement.




Employee releases any and all claims arising out of or related to any matter,
including but not limited to Employee’s employment by or with the Company
(hereinafter collectively referred to as "Claim" or "Claims"), whether known or
unknown, which Employee may now have, has ever had, or may in the future have,
arising from or in any way connected with any and all matters from the beginning
of time to the date of this Agreement.  Notwithstanding the foregoing, the
parties agree the scope of this release does not apply to any claims for
workers’ compensation benefits (including disability payments), unemployment
insurance benefits, or claims for indemnification of Employee’s costs or
expenses under California Labor Code Section 2802.




5.

Civil Code Section 1542 Waiver. To effect a full and complete release as
described above, each Party expressly waives and relinquishes all rights and
benefits of section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance and consequence of
specifically waiving section 1542.  Section 1542 of the California Civil Code
states:




A general release does not extend to the claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.




The parties acknowledge they have read this Agreement, including the waiver of
California Civil Code section 1542.  They further acknowledge they have
consulted counsel about the Agreement and specifically about the waiver of
section 1542 or that they have had an opportunity to do so, and that both
understand the Agreement and the section 1542 waiver, and so freely and
knowingly enter into this Agreement.  The parties understand they may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement.
 They agree that the release and agreements contained in the Agreement shall be
and will remain effective in all respects notwithstanding any later discovery of
any such different or additional facts.  The parties hereby assume any and all
risk of any mistake in connection with the true facts involved in the matters,
disputes, or controversies described in this Agreement or with regard to any
facts which are now unknown.




6.

Acknowledgments and Affirmations.  




a.

Employee affirms that he has not filed, caused to be filed, or presently is a
party to any claim against Employer.

  

b.

Except for: (i) unused vacation which Employee has accrued as of his last day of
employment (which will be paid out to Employee on his last day of employment)
and (ii) the fourth installment of his 2008 bonus which will be paid to him in
or about January 2009, Employee affirms that he has been paid and/or has
received all compensation, wages, bonuses, commissions and/or benefits to which
Employee may be entitled.  Employee affirms that he has been granted any leave
to which he was entitled under the Family and Medical Leave Act or related state
or local leave or disability accommodation laws.




c.

Except for accrued but unpaid expenses (which will be paid out to Employee
following his last day of employment), Employee affirms that he has been paid
and/or has received reimbursement for all expenses.




d.

Employee affirms that he has no known workplace injuries or occupational
diseases that have not already been disclosed to Employer in writing, or
submitted to or adjudicated by the California Workers’ Compensation Appeals
Board.  




e.

Employee affirms that he has not divulged any proprietary or confidential
information of Employer and will continue to maintain the confidentiality of
such information consistent with Employer’s policies and Employee’s agreement(s)
with Employer and/or common law.




3




--------------------------------------------------------------------------------




f.

Employee further affirms that he has not been retaliated against for reporting
any allegations of wrongdoing by Employer or its officers, including any
allegations of corporate fraud.  Both Employer and Employee acknowledge that
this Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.




7.

Non-Disparagement. Employee agrees he will not say anything to disparage,
defame, discredit or otherwise injure the reputation of Kimco, its parent and
affiliates, and any of their past and present officers, directors, members of
management, or the future business enterprises of Kimco.  Kimco agrees that its
officers, directors, and managing agents will not say anything to disparage,
defame, discredit or otherwise injure the reputation of Employee.




8.

Confidentiality. Employee agrees not to disclose any information regarding the
existence or substance of this Agreement or the Supplemental Release, except to
his spouse, tax advisor, and an attorney with whom Employee chooses to consult
regarding his consideration of this Agreement and Supplemental Release.




In aid of the confidentiality requirements of this Agreement, Employee further
agrees and understands that, except as may be required by subpoena, court order
or other force of law, Employee shall not knowingly in any way assist any
individual or entity in commencing or prosecuting any action or proceeding
against Employer, nor in any way participate or cooperate in any such action or
proceeding, including any trial, pretrial preparation, pre-litigation fact
gathering proceeding.  Absent legal compulsion, this Agreement bars Employee
from testifying, providing documents or information, advising, counseling or
providing any other form of assistance to any person or entity who he knows is
making any claim against Employer.  Notwithstanding the foregoing, nothing
herein shall be construed so as to preclude Employee from filing any charge
with, or from participating in any investigation of a charge conducted by, any
government agency.  Employee nevertheless understands that because of the waiver
and general release Employee freely provides by signing this Agreement, Employee
cannot obtain any monetary relief or recovery from Employer in any proceeding.

 

9.

Preservation of Confidential Information. Employee acknowledges during the
course of his employment, he had access to information that is confidential and
proprietary to Employer (“Confidential Information”).  Employee agrees Employer
had no obligation to specifically identify any information as Confidential
Information in order for it to be entitled to protection as such.  For purposes
of this Agreement, Confidential Information shall include all information that
is not known by, or generally available to, the public at large and that
concerns the business affairs of Employer, including, but not limited to,
Employer’s finances, business or strategic plans, software, inventions,
technology, methods of operation, sales and marketing plans, employee
compensation, cost and pricing, existing or contemplated products and services,
and existing and prospective clients.  Employee further agrees that during the
severance period, he will not disclose to any person or use for his benefit or
the benefit of others, any Confidential Information without the prior written
consent of Employer.




10.

Relief For Breach Of This Agreement. Employee agrees that it is fair and
reasonable and necessary to protect the business, operations, assets and
reputation of the Employer for him to make the covenants and undertakings set
forth in Paragraph 9.  Furthermore, Employee agrees that if he breaches or
attempts to breach or violate any of the foregoing provision, Employer will be
irreparably harmed and monetary damages will not provide an adequate remedy.
 Accordingly, it is agreed that Employer may apply for and shall be entitled to
temporary, preliminary and permanent injunctive relief (without the necessity of
posting a bond or other security) in order to prevent breach of this Agreement
or to specifically enforce the provisions hereof, and Employee hereby consents
to the granting of such relief, without having to prove the inadequacy of the
available remedies at law or actual damages.  It is understood that any such
injunctive remedy shall not be exclusive or waive any rights to seek other
remedies at law or in equity.  Employee further agrees that the covenants and
undertakings covered by this Agreement are reasonable in light of the facts as
they exist on the date hereof.  However, if at any time, a court shall determine
that the scope or subject matter is unreasonable in any respect, it shall be
modified as such court determines may be reasonable.




4




--------------------------------------------------------------------------------




11.

Governing Law and Interpretation. This Agreement shall be governed and conformed
in accordance with the laws of the State of California without regard to its
conflict or choice of law provisions.  In the event the Employee or Employer
breaches any provision of this Agreement, Employee and Employer affirm that
either may institute an action to specifically enforce any term or terms of this
Agreement.  If any provision of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction, the parties agree the
court shall have the authority to modify, alter or change the provision(s) in
question to make the Agreement legal and enforceable. If this Agreement cannot
be modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.  If the general release language is found to
be illegal or unenforceable, Employee agrees to execute a binding replacement
release.




12.

Revocation.  Employee may revoke this Agreement for a period of seven (7)
calendar days following the day he executes this Agreement.  Any revocation
within this period must be submitted, in writing, to Paul Weinberg, Vice
President of Human Resources, and state, “I hereby revoke my acceptance of our
Agreement and General Release.”  The revocation must be personally delivered to
Paul Weinberg or his designee, or mailed to Paul Weinberg and postmarked within
seven (7) calendar days of execution of this Agreement.  If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in California, then
the revocation period shall not expire until the next following day which is not
a Saturday, Sunday, or legal holiday.




13.

Amendment. Except as provided in Paragraphs 10 and 11 above, this Agreement may
not be modified, altered or changed without the express written consent of both
parties wherein specific reference is made to this Agreement.




14.

Nonadmission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at anytime for any purpose as an admission by either party of any
liability or unlawful conduct of any kind.




15.

Entire Agreement. This Agreement and the Supplemental Release sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties including the Employment
Agreement executed by the parties on or about September 21, 2005 which shall be
terminated in its entirety (including, without limitation, Sections 8 and 23
thereof) and shall be of no further force and effect as of the date the Employee
executes this Agreement).  Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement.




16.

Section Headings. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.




17.

Counterparts.   This Agreement may be executed in counterparts, each of which
shall be deemed an original and each of which shall together constitute one and
the same agreement.  This Agreement shall not be enforceable until executed by
the Employer.




18.

Legal Fees.  Each party will be responsible for its own legal fees or costs, if
any, incurred in connection with the negotiation and settlement of this
Agreement.




19.

Competency to Waive Claims.  At the time of considering or executing this
Agreement, Employee was not affected or impaired by illness, use of alcohol,
drugs or other substances or otherwise impaired.  Employee is competent to
execute this Agreement and knowingly and voluntarily to waive any and all claims
he may have against Employer.  Employee certifies that he is not a party to any
bankruptcy, lien, creditor-debtor or other proceedings which would impair his
right or ability to waive all claims he may have against Employer.  




EMPLOYEE HAS BEEN ADVISED THAT HE HAS TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
THIS AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING IT.




EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.




5




--------------------------------------------------------------------------------




HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES  AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:










 

 

 

Kimco Realty Corporation

 

 

 

 

 

 

 

 

By:

/s/ Jerald Friedman

By:

/s/ Paul Weinberg

 

Jerald Friedman

 

Paul Weinberg

 

 

 

Vice President of Human Resources

 

 

 

 

 

 

 

 

Date:

11/3/08

Date:

11/3/08




6


